Mr. President, on behalf of the delegation of Brunei Darussalam, I offer you my sincere congratulations en your election to the presidency of the forty-first session of the United Nations General Assembly. Your election to this high office reflects the respect and the esteem that the international community has for you personally and for your country, Bangladesh, with which Brunei Darussalam has always enjoyed warm and brotherly relations. I am confident that with the wealth of your experience and the wisdom of your views to guide it, this session of the General Assembly will be able to achieve its objectives.
I also wish to offer ray profound appreciation to your predecessor, Mr. Jaime de Pinies of Spain, who successfully presided over the proceedings and affairs of the historic fortieth session last year. I would also like to take this opportunity to pay a special tribute to the Secretary-General,
Mr. Perez de Cuellar, who has put so much effort into ensuring the effective and smooth running of this Organization.
Almost a year has gone by since we celebrated the fortieth anniversary of the birth of the United Nations. At that momentous gathering here last year, many world leaders spoke, expressing varying appreciations and perceptions of performance and effectiveness of the United Nations. Whilst some expressed satisfaction at the achievements and successes, others spoke of the failures and of the inability of the United Nations to act decisively. They also spoke of the weaknesses of the United Nations. But on the whole they came to the same conclusion, which we share, that the United Nations is necessary for achieving the ultimate goal of world peace and stability, and the United Nations can do much more than it has done to date towards achieving this cherished goal. However, the United Nations at this moment is facing a serious challenge to its very existence. Brunei Darussalam earnestly hopes that the problem can be quickly resolved.
We are meeting again at this annual session of the General Assembly in order to consider together the problems of our time. We are meeting because we all feel that we have a responsibility and an obligation to our countries and to the human race to exert our influence to make the world a safer and better place for ourselves and for successive generations to live in. We have an equal responsibility to make our contribution to the achievement of the lofty purposes enshrined in the Charter of the United Nations. We cannot hope to achieve world peace and stability unless and until we are able to accept and translate into action this responsibility that we share, why is it so difficult to achieve this objective? It may be, as one leader said last year, that we have ceased to listen to one another.
Every year we make our statements in this splendid Hall, each of us saying and declaring that we want a better world, a just world in which people can live in peace and harmony. Brunei Darussalam urges Member States to renew their belief in the principles set forth in the Charter of the United Nations and their commitment to them.
At this forty-first session we are faced once again with the same unresolved issues. There are regional problems still waiting to be resolved. Cases of colonial and foreign domination still exist and need to be rectified. The arms race and the growth of nuclear arsenals continue to cast u dark shadow over the very future of mankind. There is an ever-widening gap between the poor and the rich. There is hunger and poverty. There is misery and deprivations
World peace will remain elusive as long as the nations of the world continue to ignore the principle of the peaceful settlement of disputes. As long as the powerful nations continue to use force with impunity and to impose their will on smaller nations, the future of small nations cannot be made secure and their territorial sovereignty and integrity cannot be guaranteed.
Brunei Darussalam believes that it is crucial to world peace that the security and sovereignty of small nations should be guaranteed. Their right to exist as independent and sovereign nations must be respected and ensured in an international environment of peace, stability and progress.
Of late* much of our attention has been focused on the events in South Africa. This problem has been with us for a very long time. It is regrettable that it is still on the agenda of the United Nations. We have all condemned the system of apartheid, it is an evil system. It is degrading to the dignity of mankind. We have supported past efforts to bring about fundamental changes in South Africa and the dismantling of the apartheid system. Brunei Darussalam joins other like-minded nations in expressing its conviction that there is an urgent need to bring world-wide pressure to bear on South Africa through the application of comprehensive mandatory sanctions in accordance with the Charter of the United Nations, since there is no other way.
The situation in neighboring Namibia is by no means less disturbing. The racist Pretoria regime continues to impose its will on Namibia. Brunei Darussalam deeply regrets the continued refusal of the Pretoria regime to implement Security Council resolution 435 (1978) as it has promised to do. Brunei Darussalam believes that the only way to solve the problem is for the international community to continue to increase pressure against the Pretoria regime.
In the Middle East, the situation remains serious. The resolution of the Palestinian issue is still not in sight. The Palestinian people continue to be deprived of a homeland of their own. We have said many times before that the situation will continue to deteriorate unless Israel withdraws its forces from the Arab territories it has occupied since 1967. Peace continues to elude Lebanon. The war between Iran and Iraq also continues unabated.
In Afghanistan, although there is a glimmer of hope, the situation is not very much improved from what it was a year ago. Brunei Darussalam, however, welcomes the recent development, although it is a slight one, and hopes that early settlement of the problems can be achieved. We applaud the Secretary-General and his Personal Representative, Mr. Cordovez, for their untiring efforts in the search for a peaceful settlement of the problem consistent with the principles upheld by the United Nations. We also commend the Islamic Republic of Pakistan for its patience and its contributions. As a neighbor of Afghanistan's, Pakistan has to shoulder the very heavy burden of looking after several hundred thousand Afghan refugees.
We have bee.2 saddened, however, to learn that the territorial integrity and sovereignty of Pakistan have been violated many times, with resulting damage to property and loss of human lives. These violations are contrary to the rules of international law and a gross violation of the Charter of the United Nations. Brunei Darussalam joins other nations in condemning these acts of unprovoked aggression.
In South-East Asia, the situation in Kampuchea has not changed. Kampuchea continues to be intransigent. Hundreds of thousands of Kampucheans are still encamped along the Thai-Kampuchean border. Not only does this impose hardships and difficulties on Thailand but it has become a burden to this Organization and to the international community.
As a member of the Association of South-East Asian Nations, Brunei Darussalam wishes to see a peaceful political settlement of this problem, we wish to see the withdrawal of all foreign forces so that sovereignty and territorial integrity can be restored to the Kampuchean people. We wish to see a process of national reconciliation and the restoration of unity and freedom to the people of
Kampuchea. He wish to see the return of peace so that the people of Kampuchea may be allowed to determine their common future and destiny free from all external interference or pressure.
Brunei Darussalam supports the Coalition Government of Democratic Kampuchea under the wise and able leader ship of His Royal Highness Prince Norodom Sihanouk. The Coalition Government of Democratic Kampuchea has wide international support. Recently that Government put forward an eight-point proposal for a solution to the Kampuchean problem. We see this as a reasonable and constructive proposal inasmuch as it addresses the core issues of the problem*, phased withdrawal of all foreign troops, national reconciliation and self-determination. It offers a constructive framework for negotiation. The Kampuchean problem can be resolved only by peaceful negotiations in which all the Kampuchean people are represented. A peaceful Kampuchea would lead to a peaceful South-East Asia, and this could benefit all the countries of the region, including Viet Nam.
With regard to the Korean Peninsula, we wish to state that Brunei Darussalam continues to welcome any development that would lead to the lessening of tension in the region. We urge the two countries concerned to resume the suspended dialog. We feel that the Korean question should be resolved peacefully through dialog and negotiations between the South and the North. We also wish to reiterate our support for the admission of the Republic of Korea to membership of the United Nations and indeed urge the admission of both Koreas, consistent with the principle of universality.
The world today is faced not only with political problems but also with a severe economic crisis. The economies of many developing countries suffer from massive unemployment, depressed commodity prices and a heavy burden of debt repayment. The protectionist policies adopted by many developed countries have prevented goods from third-world countries from gaining access to their markets.

The resulting dislocation of the economies of the third world can only bring about political instability. This in turn will inevitably bring economic chaos to an already fragile world economy. Brunei Darussalam joins other third-world nations in urging the developed countries to be more open-minded. We urge them to be more receptive to proposals put forward by the third world. They must be more sensitive to this issue. They must be made to understand that their protectionist policy is seriously undermining our political stability.
While conscious of the worldwide tensions caused by armed disputes, we are also aware of the increasing threat and danger of drug abuse. Drug abuse and illicit trafficking in drugs have reached an alarming stage. The implications for socio-economic security and for the cultural aspects of human life are evident. Brunei Darussalam recognizes that this social epidemic can be eradicated only through concerted national, regional and international efforts. We have taken appropriate steps in Brunei Darussalam by establishing an anti-drugs unit to co-ordinal such drug-related programs and activities as the enforcement of narcotic laws, the treatment and rehabilitation of drug addicts and the implementation of drug-prevention programs. At the regional level, Brunei Darussalam has worked closely with its ASEAN partners. We welcome the International Conference on Drug Abuse and Illicit Trafficking, which will be convened in June next year and hope that that Conference can suggest positive steps to combat this social disease.
In conclusion, I wish once again to assure you, Mr. President, of Brunei Darussalam's full and unstinting support to you and to the United Nations.
